Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed Oct. 1, 2019, is acknowledged and has been considered.
	
Specification
The disclosure is objected to because of the following informalities: In the brief description of the drawings, each of figures 3A, 3B and 3C should be mentioned.  In ¶0093, line 4, it appears as though “there is no the risk” should be –there is no risk--.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 5, it appears as though –device—should be inserted after “driving assistance” and before “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 4, line 3, the recitation of a tension enough “not to press a passenger” is confusing in that it is not clear whether this recitation refers to a wholly zero force or entirely slack condition, or a condition where contact exists (which would be well understood to be necessarily accompanied by a low, but non-zero contact force); a similar condition can be found in claim 13, line 3. 
In claim 6, lines 2-3 and 4-5 and in claim 7 lines 2-3, the scope is not wholly clear as this claim refers to conditions associated with both a collision risk level and a vehicle behavior risk level, while claim 2, from which this claim depends, recites “at least one of” these two risk levels, which condition can reasonably comprise only one of them; a similar condition can be found in claim 15, lines 2-3 and 4-5, and in claim 16, lines 2-3, taken in comparison with claim 11, line 3.
	In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view 
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (US 5,552,986). Omura et al. teaches an arrangement intended to be connected to and installed on a vehicle (col. 4, line 14-15; figure 10), a seat belt (2) and a controller (G10, 17, 41) operative to receive or obtain driving information (vehicle speed, obstacle or followed vehicle distance; col. 11, lines 10-12, quantities Lc, v1, v2) and is configured to adjust a tension of the seat belt to correspond Δtc=1/4Tb, Δtc=2/4Tb, Δtc=3/4Tb, Δtc=4/4Tb, which are different from each other), adjusting the tension from a minimum level listed as zero (Tension F = 0, figure 12), which is understood to constitute a slack condition which does not “press a passenger” due to the tension being zero, to a plurality of respective greater than zero resulting risk-based tensions (1/4F1, 2/4F1, 3/4F1, 4/4F1, F2, each associated with respective risk values) based on collision risk assessment (S1117) and driving condition risk assessment (S1103, S1110, corresponding steps in S1115 and S1116, not separately illustrated), there being a plurality of intermediate tension levels (figure 12) which are adjusted and/or commanded (e.g., procedure in figure 11)
As regards the restraint arrangement positively including a vehicle, the partial illustration in, for example, figure 10 includes a vehicle body, and is understood to imply the arrangement is provided on a vehicle; alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the restraint arrangement on a vehicle so that it can operate in its intended environment.
As regards the provision of a driving assistance device and/or obtaining vehicle-related data from a driving assistance device, the reference to Omura et al. teaches the determination of both a distance to an obstacle and/or second vehicle, and the determination of the instant vehicle speed but doesn’t specifically describe a driving .

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. in view of Swann et al. (US 6,213,512). The reference to Omura et al. is discussed above, and while teaching the implementation of plurality of tension levels associated with a plurality of risk level assessments, does not positively teach that each tension level is adjusted with a motor and/or the final/highest tension amount is controlled via application of a motor. Swann et al. teach a seat belt tensioner arrangement for use in a vehicle with a controller that sets a tension level, wherein the control of tension via the retractor end (e.g., actuator 22 at the retractor 40), wherein the actuator is expressly described as being a motor (col. 3, lines 41-42). It would have .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huber teaches a known seat belt assembly which is explicitly worn slack except when tightened in association with a collision; Yanagi et al. and Midorikawa et al. teach known motor units for controlling tension in seat belts; Fujii and Zhao et al. teach seatbelt systems with controlled belt tension responsive to numerous vehicle state conditions; Cuddihy et al. teach a retractor drive arrangement capable of plural motor drive levels; Seki teaches controlled seat belt retraction associated with an automatic driving system.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______

		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616